Citation Nr: 0103604	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to an original increased disability rating 
for a low back disability, to include residuals of an injury 
to the lumbar spine with lumbar stenosis, evaluated as 60 
percent disabling prior to December 10, 1997.

2.  Entitlement to an original increased disability rating 
for a low back disability, to include residuals of a lumbar 
spine injury with post operative residuals of laminectomy L2-
L5, diskectomy L4-L5, and interbody fusion L3-L4 with 
instrumentation at L3-L5, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from January 1944 to June 
1945 and from August 1948 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1998 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for residuals of injury to the lumbar spine with 
lumbar stenosis was established.  The veteran filed a timely 
appeal of this rating decision. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Prior to December 10, 1997, the veteran's service 
connected low back disability, to include residuals of a 
injury to the lumbar spine with lumbar stenosis, was 
manifested by complaints of lower back pain and sciatica with 
radiation of pain into the left leg.  Range of motion was 
limited to 90 degrees of flexion; 30 degrees of bilateral 
lateral flexion; 25 degrees of bilateral rotation; and 30 
degrees of extension with pain.  While there is an absent 
ankle reflex, there is greater than intermittent relief 

3.  Prior to December 10, 1997, the evidence does not show 
residuals of fractured vertebrae with cord involvement, 
resulting in being bedridden, or requiring long leg braces.  
The evidence prior to December 10, 1997 also does not show 
complete bony fixation (ankylosis) of the entire spine. 

4.  The veteran's low back disability is manifested by 
complaints of lower back pain with discomfort in the left 
thigh area.  Range of motion was limited to 50-60 degrees of 
flexion; 20 degrees of bilateral lateral flexion; and 10 
degrees of extension with pain.

5.  Residuals of fractured vertebrae without cord involvement 
with abnormal mobility requiring neck brace (jury mast); 
complete bony fixation (ankylosis); unfavorable ankylosis of 
the lumbar spine; and pronounced intervertebral disc syndrome 
are not currently shown. 


CONCLUSIONS OF LAW

1.  The criteria for an original increased disability 
evaluation a low back disability, to include residuals of an 
injury to the lumbar spine with lumbar stenosis, evaluated as 
60 percent disabling prior to December 10, 1997, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286 
(2000).

2.  The criteria for an original increased disability 
evaluation of 40 percent, but no greater, for a low back 
disability, to include residuals of a lumbar spine injury 
with post operative residuals of laminectomy L2-L5, 
diskectomy L4-L5, and interbody fusion L3-L4 with 
instrumentation L3-L5, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).  The evidence does not show 
that the veteran has identified the existence of any 
additional evidence that may be probative to the issue 
presented that has not already been associated with the 
claims folder.  Similarly, the evidence shows that the 
veteran was afforded VA examinations in November 1997, 
December 1998, and August 1999.  Accordingly, the Board finds 
that the duty to assist has been satisfied.  

The veteran established service connection for residuals of 
injury to the lumbar spine with lumbar stenosis by means of a 
March 1998 rating action which assigned a 10 percent 
disability evaluation, effective September 4, 1997, the date 
of claim on appeal.  The veteran appealed this decision.  
During the pendency of this appeal, an October 1998 rating 
decision assigned a 60 percent disability evaluation, 
effective September 4,1997; a temporary total disability 
evaluation effective December 10, 1997; and a 10 percent 
disability evaluation, effective July 1, 1998.  The veteran 
continued to express his disagreement with the disability 
rating for his low back disability.  By means of an October 
1999 rating decision, the evaluation for this disability was 
increased to 20 percent effective July 1, 1998.  As this is 
not a full grant of benefits sought on appeal, the veteran's 
claims remains open. See AB v. Brown, 6 Vet. App. 35 (1993).

I.  Evidentiary Background

Service connection was established by means of a March 1998 
rating action as service medical records show complaints of 
muscle strain and low back pain beginning in 1952 following 
an inservice back injury that occurred while the veteran was 
unloading heavy equipment from an airplane.  Similarly, his 
1973 retirement examination shows a history of recurrent back 
pain since 1952.  

Private medical evidence from the McAfree Medical Clinic 
dated from July 1997 to September 1997 shows that the veteran 
had complaints of lower back pain with sciatica radiating 
into his left leg. An August 1997 treatment record indicates 
that the veteran's back was tender.  Straight leg raises were 
negative.  His strength was 4/4 and he was able to walk on 
his toes and heels.  Diagnosis was lumbar strain and lumbar 
stenosis. Treatment records in September 1997 show that the 
pain in his left leg was feeling better; however, he 
complained of being unable to sleep at night.  

A subsequent MRI in August 1997 revealed a disc bulge with 
suspected left lateral slight herniation at the L2-L3 level; 
a disc bulge with concern for central herniation at the L3-L4 
level; a fairly generous disc bulge at the L4-L5 level with 
no definite identifiable herniation; severe canal stenosis 
associated with disc bulge as well as degenerative changes at 
the L4-L5 level; and moderate stenosis at the L2-L3 level.

October 1997 outpatient treatment records from the Arkansas 
Pain Center shows that the veteran complained of aching pain 
in his back and left leg.  He was unable to walk or play golf 
due to pain.  His cranial nerves II-XII were intact.  He 
walked with an antalgic gait favoring the left hip.  There 
was no heel-strike or toe-off of the left foot.  He would 
heel and toe walk with difficulty.  He stood with his knees 
flexed, and tended to lean forward.  He had bounding pulses 
in the dorsalis pedis and the posterior tibial.  Straight leg 
raise was negative in the seated and supine positions.  He 
had lumbar range of motion from 0 degrees of extension to 90 
degrees of flexion.  He underwent an L2-3 epidural steroid 
injection due to a diagnosis of lumbar radiculopathy.  A 
November 1997 treatment record shows that the veteran had no 
improvement in his pain following the epidural steroid 
injection.  The examining physician believed that the 
veteran's symptoms were more referable to the sacroiliac 
joint than lumbar canal stenosis.  A left sacroiliac joint 
steroid injection was performed.  

A November 1997 VA examination report indicates that the 
veteran complained of progressive problems with low back pain 
since his inservice back injury in 1952 with present 
distribution of pain into his left leg down to the level of 
his left foot.  He had been on Relafen and Ultram; however, 
at the time of the examination, he was taking Cataflam for 
his pain.  He described his back pain as fairly constant.  
Prolonged bending or standing aggravated this pain.  The 
examiner noted a flattening of the lumbar lordosis.  Range of 
forward flexion of the lumbar spine was limited to 90 
degrees.  There was functional limitation of range of motion 
on lateral flexion with pain produced at 30 degrees 
bilaterally.  Rotation produced pain at 25 degrees 
bilaterally.  His backward extension was limited to 30 
degrees due to pain.  Each calf measured 14 inches and there 
was no neurological deficit.  

Medical records from the Baptist Rehabilitation Institute of 
Arkansas dated from November to December 1997 show pain in 
the veteran's left lower back and left hip.  

In December 1997, the veteran was admitted to the Baptist 
Memorial Medical Center for lower back surgery.  The 
discharge summary indicates that he intermittent 
exacerbations of back pain with a recent severe flare-up 
which started in July 1997.  Conservative treatment was 
undertaken with no improvement.  An MRI showed severe spinal 
stenosis from L2 to L5 with the worse level being at L4-5.  
Due to a failure of conservative treatment surgery was 
required.  A laminectomy and medial facetectomy from L2 to L5 
with a diskectomy at L4-5 was performed.  He tolerated the 
procedure well and was discharged with lifting and activity 
restrictions.  

Private medical records from Dr. Jordan from December 1997 to 
March 1998 show post operative follow up treatment for the 
veteran's lower back.  The veteran was doing well after his 
surgery; however, he complained of some back pain with an 
aching pain into his left leg especially after standing on 
his feet for long periods.  A March 1998 treatment record 
indicates that he was doing well from his recent lumbar 
surgery.  His sutures were removed and his incision appeared 
well healed.  A subsequent March 1998 treatment record 
indicates that he had restricted range of motion in his 
lumbar spine; however, he had no difficulty in heel or toe 
walking.  He was given a prescription for a TENS unit to use 
for his residual leg pain.   

A March 1998 MRI showed pertinent impressions of severe 
stenosis at L4-5 secondary to spondylosis, thickening of the 
ligamentum flavum, and facet arthritis; postoperative changes 
at L2-3 and L3-4 without recurrent stenosis or disc 
herniation with mild fibrosis at each joint; and mild 
degenerative changes in the upper lumbar spine, not unusual 
for age. 

In March 1998, the veteran was readmitted to the Baptist 
Memorial Medical Center for lower back surgery.  The 
hospitalization records indicate that the veteran initially 
did well after his surgery but had a recent onset of a 
different type of pain in his left hip and leg.  MRI showed 
an apparent small herniated nucleus pulpous combined with an 
intrinsically small canal to create a very tight stenosis 
below the area of his previous decompression.  A lumbar 
laminectomy and medical facetectomy/foraminotomy, 
bilaterally, at L4-5 were performed.  He was ambulatory at 
discharge without assistance.  

In May 1998, the veteran was admitted to the Baptist Memorial 
Medical Center for a third lower back operation.  Despite the 
previous December 1997 and March 1998 surgical procedures, 
the veteran continued to have severe pain with progression 
down the left leg that was not relieved with narcotics or any 
other maneuver.  Myelography and post-myelographic CT 
scanning suggested severe degenerative disease of the spine 
with gas in the disk at L4-5 and some compromise of nerve 
roots at L3-4 and L4-5.  Due to lumbar instability, a 
posterior lumbar interbody fusion at L3-4 with posterior 
instrumentation at L3, L4, and L5 with osteonic system was 
performed.  He was ambulatory without assistance and taking a 
regular diet well at discharge.

A July 1998 statement from the veteran indicates that he was 
still recovering from his recent lumbar surgery to fuse his 
vertebrae.  He stated that he must wear a polypropylene body 
jacket and use a walker.  He reported that he was in 
considerable pain in his leg and was unable to walk without 
the use of a walker.  

In December 1998, the veteran reported for a VA compensation 
and pension examination.  The examiner noted that the veteran 
convalesced in rigid type of plastic body support and was 
issued a soft support, following his most recent surgery.  
The veteran continued the rigid support if he was in an 
automobile or trying to be active; otherwise, he wore a 
lumbosacral support.  The examiner also noted that the 
veteran underwent a total right hip replacement in September 
1998, and a total left hip replacement in October 1998 and 
that he presently used a walker to ambulate.  The veteran 
described his back pain as "not too bad."  He had a six 
inch well healed midline scar in the lumbar area extending 
from the L2 level to the L5-S1 level.  His scar was well 
healed with no widening or adherence.  The veteran stood with 
a slight 10 to 15 degree flexion of his trunk.  He was 
capable of bending forward 50 degrees at which point he 
stopped to protect his hip joints.  Further flexion was not 
attempted for fear of endangering the total hip replacements.  
He showed a lateral flexion of 10 degrees to the left and 15 
degrees to the right.  The veteran had no extension of the 
lumbar spine.  The examiner noted that he would anticipate 
that, in his age group and with his body build, the veteran 
would be capable of 75 to 80 degrees of forward flexion, 25 
to 30 degrees of extension, and side bending of 40 degrees.  
The examiner noted that, from the standpoint of his back, the 
veteran was improving and appeared to be making a good 
recovery from his surgery; however, he was not able to give a 
true test of function of the lumbar spine due to a 
culmination of things that have occurred to includ recent hip 
replacement surgery.  However, even if he had not had his hip 
procedures the veteran would still be in a relative 
convalescent state from his back surgery and reduced 
activities.  His prognosis appeared to be good. 

Private medical records from the University of Arkansas 
Medical Center dated from August 1998 to January 1999 
indicate that the veteran was treated for his bilateral hip 
disabilities.  A January 1999 letter from his treating 
physician indicates he was "very pleased with [the 
veteran's] progress" and that the veteran was "doing very 
well."  

In August 1999, the veteran was afforded a VA compensation 
and pension examination.  The report indicates that the 
veteran had discarded his walker. He occasionally used a cane 
in his right hand to relieve discomfort in the left thigh 
area which occurs after walking approximately 150 feet.  He 
ranked his overall pain level as 5/10; however, he stated 
that his back pain was less than it was prior to his back 
surgery.  He ranked his back pain as a 3/10.  He indicated 
that his back pain would clear from time-to-time and that he 
had not required bed confinement.  The examiner noted that 
the veteran's history of left lower extremity discomfort was 
related to changes in his lumbosacral spine.  The examination 
report indicates that the veteran handled his body motion 
quite well.  He disrobed in the standing position for the 
most part with only slight evidence of imbalance.  He stood 
with level pelvis and level shoulders.  He had a 5-inch well-
healed midline scar on the lumbar area.  He was capable of 
forward flexion to 50-60 degrees; side bending to 20 degrees; 
and extension to 10 degrees.  He was unable to go past 10 
degrees of extension as this point instigated slight 
discomfort.  He had a tendency to stand in a 5-10 degree 
flexed position.  In the sitting position, sitting leverage 
tests created a slight trunk extension when gently performed.  
He had a 2+ response at knee level, 0 response at the left 
ankle, and trace response at the right ankle.  In the supine 
position, straight leg raising and Lasegue maneuver produced 
a tingling sensation in the left lower extremity; however, he 
had no sensory loss.  X-ray findings revealed internal 
fixation devices attached to the veteran's last three mobile 
lumbar segments.  No erosion of the bone was noted around the 
fixation devices.  The left bars curve slightly.  Bone 
appeared to be developing in the interspaces between L3-S1.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R.  § 4.1.  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Schedular evaluations for disabilities of the spine are found 
under Diagnostic Codes 5285 to 5295.  38 C.F.R. § 4.104 
(2000).  Under Diagnostic Code 5285, a 100 percent disability 
evaluation is warranted for residuals, fracture of vertebra, 
with cord involvement, bedridden, or requiring long leg 
braces.  A 60 percent disability rating contemplates 
residuals, fracture of vertebra without cord involvement; 
abnormal mobility requiring neck brace (jury mast).

Under Diagnostic Code 5286, a 100 percent disability rating 
is appropriate for ankylosis of the entire spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  A 60 percent disability rating 
contemplates complete bony fixation (ankylosis) of the spine 
at a favorable angle.

Under Diagnostic Code 5289, a 50 percent disability rating is 
appropriate for unfavorable ankylosis of the lumbar spine.  A 
40 percent disability rating is available for ankylosis of 
the lumbar spine at a favorable angle.

Under Diagnostic Code 5292, a 40 percent disability 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  A 20 percent disability evaluation is 
warranted for a moderate limitation of motion of the lumbar 
spine.

Under Diagnostic Code 5293, a 60 percent disability rating 
contemplates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent disability rating contemplates severe 
intervertebral disc syndrome with recurring attacks 
manifested by intermittent relief.  A 20 rating contemplates 
moderate intervertebral disc syndrome with recurring attacks. 

Under Diagnostic Code 5295, a 40 percent disability 
evaluation is appropriate for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent disability rating contemplates 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

A.  Increased Disability Rating Prior to December 10, 1997

The veteran contends that an increased disability evaluation 
for his lower back disability, rated as 60 percent disabling 
prior to December 10, 1997, is warranted.  After a review of 
the evidence, the Board finds that his contentions are not 
supported by the evidence.  Accordingly his claim fails.  

The schedular criteria for an increased disability rating for 
the veteran's low back disability are not met prior to 
December 10, 1997.  To reiterate, a 100 percent disability 
evaluation is warranted under Diagnostic Code 5285 for 
residuals of a fractured vertebra with cord involvement, with 
confinement to bed (bedridden), or requiring long leg braces.  
While the evidence shows that the veteran has had three lower 
back operations since December 1997 with complaints of low 
back pain since July 1997, the evidence does not show that he 
has a fractured vertebra as contemplated by a rating under 
Diagnostic Code 5285.  Similarly, while the veteran required 
the use of a walker prior to December 1997, the evidence does 
not show that the veteran was bedridden or required a long 
leg brace.  Accordingly, the Board finds that the criteria 
for an increased disability evaluation under Diagnostic Code 
5285 are not met prior to December 10, 1997.

The Schedule also provides a 100 percent disability rating 
for ankylosis of the entire spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type) under Diagnostic Code 5286.  However, the evidence 
prior to December 10, 1997 does not show that the veteran had 
ankylosis of his entire spine.  On the contrary, while 
limitation of motion is indicated in a November 1997 VA 
examination report, the veteran had recorded range of motion 
findings to 90 degrees of flexion; 30 degrees of extension; 
30 degrees of bilateral lateral flexion; and 25 degrees of 
bilateral rotation.  Similarly, the private medical evidence 
prior to December 10, 1997, while indicating lower back pain 
with radiation into the left leg, is silent for any 
treatment, complaint, or diagnosis of ankylosis of the entire 
spine at an unfavorable angle.  Accordingly, the Board finds 
that the criteria for an increased disability rating under 
Diagnostic Code 5286 are not met prior to December 10, 1997.

The United States Court of Veterans Appeals (Court) has held 
that assignment of disability ratings for orthopedic 
disabilities is to include consideration of the regulatory 
provisions set forth in 38 C.F.R. §§ 4.40 and 4.45, wherein 
functional loss, as shown by "adequate pathology," is 
deemed integral to ascertaining the severity of such 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
the instant case, the Board finds that the current 60 percent 
disability evaluation in effect prior to December 10, 1997 
sufficiently reflects the level of functional impairment 
demonstrated. Despite the veteran's complaints of back pain 
with radiating pain into his left leg prior to December 10, 
1997, the veteran was able to flex to 90 degrees; flex 
laterally to 30 degrees bilaterally, rotate to 25 degrees 
bilaterally, and extend to 30 degrees before pain was 
produced.

As set forth above, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for a low back disability, to include residuals of a 
lumbar spine injury with lumbar stenosis, evaluated as 60 
percent disabling prior to December 10, 1997, as the 
schedular criteria for an increased rating for this 
disability clearly are not satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5286.

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology. Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7803 allows a 10 percent disability rating 
for superficial scars which are shown to be poorly nourished 
and which manifest repeated ulceration.  Diagnostic Code 7804 
allows a 10 percent disability rating for superficial scars 
which are noted to be tender and painful on objective 
demonstration.  38 C.F.R. § 4.118.  However, the evidence 
shows that the veteran underwent his first back surgery in 
December 1997.  The evidence prior to December 1997 does not 
show that the veteran had residual scarring due to his lower 
back disability.  Accordingly, an additional rating for 
scarring is not warranted. 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the claim of entitlement to 
an increased disability rating for a low back disability, to 
include residuals of a lumbar spine injury with lumbar 
stenosis, evaluated as 60 percent disabling prior to December 
10, 1997, to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  The veteran is retired 
from the military and so a determination of marked 
interference with extant employment cannot be determined; 
however, his clinical findings and symptomatology, severe 
though they be, are clearly contemplated by the above 
mentioned codes.

B.  Increased Disability Rating in Excess of 20 Percent

The veteran contends that an increased disability evaluation 
for his lower back disability, currently rated as 20 percent 
disabling is warranted.  After a review of the evidence, the 
Board finds that an increased disability evaluation of 40 
percent, but no greater is warranted. 

The evidence shows that the veteran has severe limitation of 
the lumbar spine.  The most recent VA examination report 
indicates that the veteran had forward flexion to 50-60 
degrees and lateral flexion to 20 degrees.  While these 
findings are indicative of moderate limitation of motion, his 
extension was limited to 10 degrees.  The examining physician 
noted that a normal range of extension for an individual the 
veteran's age would be 25-30 degrees.  The Board finds that 
the veteran's limitation of extension more closely 
approximates "severe limitation of motion" as contemplated 
by an increased disability rating under Diagnostic Code 5292.  
Accordingly, the Board finds that the criteria for an 
increased disability rating of 40 percent, but no greater, 
are met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5292.

While the evidence warrants the assignment of a 40 percent 
disability rating, the schedular criteria for a rating in 
excess of 40 percent are not met.  

Although, the evidence shows that the veteran has undergone 
several back operations to include laminectomy, diskectomy 
and fusion, the evidence does not show that the veteran has 
residuals of fractured vertebrae, without cord involvement, 
manifested by abnormal mobility requiring neck brace (jury 
mast).  Accordingly, an increased disability rating under 
Diagnostic Code 5285 is not warranted.  

While the evidence as indicated above, shows severe 
limitation of motion of the lumbar spine, the evidence does 
not show complete bony fixation of the entire spine or 
ankylosis of the lumbar spine at an unfavorable angle as 
contemplated by increased disability ratings under Diagnostic 
Codes 5286 and 5289, respectively.  On the contrary, despite 
a spinal fusion, the veteran had motion in his back, albeit 
that range of motion was severely limited.  Accordingly, an 
increased disability evaluation under either Diagnostic Code 
5286 or 5289 is not warranted.  

While the evidence shows that the veteran has complaints of 
lower back pain with radiation into his left lower extremity, 
the criteria for an increased rating under Diagnostic Code 
5293 are not met.  To reiterate, a 60 percent disability 
rating contemplates pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  While an absent ankle reflex has been noted, the 
veteran has not had only intermittent relief: in fact, at the 
August 1999 exam, he reported back pain of 3/10 and that the 
pain would clear from time to time.  The Board notes that 
from December 10, 1997 to June 30, 1998, the veteran's low 
back disability was assigned a temporary total evaluation 
because of treatment for a service connected disability 
requiring convalescence under 38 C.F.R. § 4.30.  While the 
evidence shows that the veteran has a history of sciatic 
neuropathy with radiation into left leg, the Board notes that 
the medical evidence submitted since June 30, 1998 does not 
show that pronounced intervertebral disc syndrome with little 
intermittent relief.  While the August 1999 VA examination 
report shows that the veteran had a tingling sensation in 
left lower extremity during straight leg raising and Laseque 
maneuver, he had no sensory loss.  The veteran noted that his 
back pain ranked only a 3 out of 10 and he reported that his 
back pain would clear from time-to-time.  Accordingly, the 
Board finds that the criteria for an increased disability 
rating in excess of 40 percent under Diagnostic Code 5293 are 
not met.  

The Board has considered the regulatory provisions set forth 
in 38 C.F.R. §§ 4.40 and 4.45, wherein functional loss, as 
shown by "adequate pathology," is deemed integral to 
ascertaining the severity of such disabilities.  See DeLuca.  
In the instant case, the veteran has indicated that his back 
pain has decreased since his back surgery.  In fact, the most 
recent medical evidence indicates that he rates his pain a 3 
out of 10.  He no longer uses a walker to ambulate as he 
needed prior to his back operations.  Similarly, the examiner 
noted that the veteran handled his body motion well and that 
he was able to disrobe with only slight imbalance while 
standing.  The Board finds that the current 40 percent 
disability evaluation assigned herein sufficiently reflects 
the level of functional impairment currently demonstrated.

As set forth above, the Board finds that the schedular 
criteria for an increased disability evaluation of 40 
percent, but no greater, for a low back disability, to 
include of a lumbar spine injury with post operative 
residuals of laminectomy L2-L5, diskectomy L4-L5, and 
interbody fusion L3-L4 with instrumentation L3-L5 are 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, 5295 (2000).

As stated previously, scarring, such as that resulting from 
surgery, can be rated as separate and distinct from 
underlying symptomatology. Esteban.  However, in the present 
case, the evidence shows does not show that the veteran's 
residual surgical scarring is poorly nourished, manifested by 
repeated ulceration, tender, or painful as contemplated by a 
compensation rating under Diagnostic Code 7803 or 7804.  On 
the contrary, VA examination reports dated in December 1998 
and August 1999 indicate that the veteran's surgical scar was 
well healed with no widening or adherence, and there was no 
pain and tenderness noted.  Accordingly, a separate 
compensable disability evaluation for scarring is not 
warranted.  38 C.F.R. § 4.118; see also Esteban.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the claim of entitlement to 
an increased disability rating for a low back disability, to 
include residuals of a lumbar spine injury with lumbar 
stenosis, evaluated as 60 percent disabling prior to December 
10, 1997, to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000).  This regulation provides that, to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

	(CONTINUED ON NEXT PAGE)


ORDER

An original increased disability rating for a low back 
disability, to include residuals of an injury to the lumbar 
spine with lumbar stenosis, evaluated as 60 percent disabling 
prior to December 10, 1997, is denied.

An original increased disability rating of 40 percent, but no 
greater, for a low back disability, to include residuals of a 
lumbar spine injury with post operative residuals of 
laminectomy L2-L5, diskectomy L4-L5, and interbody fusion L3-
L4 with instrumentation L3-L5, is granted, subject to the 
laws and regulations governing the award of VA payments.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

